           Case 3:21-cr-10023-WQH Document 13 Filed 05/10/21 PageID.27 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                MAY 1 0 2021

             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRI
                                                                      (For Revocation of Probation or u
                                V.                                    (For Offenses Committed On or After November I, 198
             CELSO BRAVO-SANDOVAL (I)
                                                                         Case Number:        3:21-CR-10023-WQH

                                                                      Chelsea A. Estes
                                                                      Defendant's Attorney
REGISTRATION NO.                12681-379

•-
THE DEFENDANT:
IZl admitted guilt to violation of allegation(s) No.        1

0    was found guilty in violation of allegation(s) No.
                                                           ------------- after denial of guilty.
Accordingly, the court has a(\judicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature ofViolatiou

                                  nv I, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.
           Case 3:21-cr-10023-WQH Document 13 Filed 05/10/21 PageID.28 Page 2 of 2

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                CELSO BRAVO-SANDOVAL (1)                                                 Judgment - Page 2 of2
CASE NUMBER:              3:21-CR-10023-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Six (6) months consecutive to case 2lcr0630-WQH




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

•      The defendant shall surrender to the United States Marshal for this district:
                                                          on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •   at _ _ _ _ _ _ _ _ A.M.
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                      RETURN

I have executed this judgment as follows:

      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                                3:21-CR-10023-WQH
